EXHIBIT 10.17
EXECUTION VERSION
TRIAD FINANCIAL CORPORATION
Senior Unsecured Demand Promissory Note

      U.S.$49,500,000   New York, New York     May 11, 2008

          FOR VALUE RECEIVED, the undersigned, Triad Financial Corporation, a
corporation organized under the laws of California (together with its successors
and permitted assigns, the “Company”), hereby promises to pay to the order of
Hunter’s Glen/Ford Ltd., a limited partnership organized under the laws of the
State of Texas (together with its successors and permitted assigns, the
“Holder”), in lawful money of the United States of America, in immediately
available funds, on the earlier of (x) the twelve-month anniversary of this Note
and (y) the date fourteen days after receipt of demand for payment (such date,
the “Maturity Date”) or any earlier date upon which this Note becomes due and
payable pursuant to the terms hereof, the principal sum of FORTY-NINE MILLION
AND FIVE-HUNDRED THOUSAND United States Dollars ($49,500,000) or such lesser
principal amount as shall at the time be outstanding hereunder, together with
interest from the date hereof on the unpaid amount owing hereunder until payment
in full at a rate of interest per annum equal to the lesser of (i) the maximum
lawful rate of interest in effect at such time under applicable law and
(ii) twenty percent (20%) per annum, compounded quarterly. Interest shall be
calculated on the basis of a year of 360 days and shall accrue on the
outstanding principal amount of this Note and, to the extent permitted by law,
on any accrued but unpaid interest thereon until all payments hereunder have
been irrevocably paid in full. If the Company fails to make any payment
hereunder when due, interest will accrue on the outstanding principal amount of
this Note and, to the extent permitted by law, on the unpaid amount of such
defaulted payment at a rate of interest equal to the lesser of (i) the maximum
lawful rate of interest in effect at such time under applicable law and (ii) 2%
above the rate of interest otherwise due pursuant to clause (ii) of the
preceding sentence of this Note. As used herein, the term “Note” includes this
Note and any Note issued, in whole or in part, in exchange herefor or in
replacement hereof.
          1. Borrowings.
          (a) As of the date hereof, the Holder has made loans to the Company in
a principal amount equal to $35,500,000.
          (b) It is anticipated that, on or prior to May 13, 2008, the Holder
shall make loans to the Company in a principal amount equal to $14,000,000.
          2. Payment of Interest and Principal of Note.
          (a) Payments due hereunder are to be made by wire transfer to such
bank account of the Holder as the Holder may from time to time designate, in
lawful money of the United States of America.
          (b) The principal amount of this Note shall be due and payable on the
Maturity Date. Accrued and unpaid interest shall be due and payable on the last
day of each March, June, September and December to occur while the Note is
outstanding.
          (c) The Company may prepay this Note, in whole or in part, at any
time, without premium or penalty. Each such prepayment shall be accompanied by
payment of all interest accrued to the date of payment on the amount so prepaid.
Any payment made under this Note shall be applied first to interest accrued and
unpaid on the outstanding principal balance as of such date.

-1-



--------------------------------------------------------------------------------



 



          3. Representations and Warranties. The Company represents and warrants
to Holder that:
          (a) the Company is duly organized and in good standing under the laws
of the state of its formation or organization and has the power to own its
property and to carry on its business in each jurisdiction in which it operates;
and
          (b) the Note is a legal, valid and binding obligation of the Company,
enforceable in accordance with its terms.
          4. Restriction on Subordinated Indebtedness. The Company covenants and
agrees that until it has paid to the Holder in full all amounts owing in respect
of this Note, the Company shall not create, incur, issue, assume or guarantee or
otherwise become directly or indirectly liable, contingently or otherwise, with
respect to any subordinated indebtedness unless such indebtedness is
contractually subordinated in right of payment to the Note on terms reasonably
satisfactory to the Holder.
          5. Events of Default. If any one or more of the following events,
herein called “Events of Default”, shall occur, for any reason whatsoever, and
whether such occurrence shall be voluntary or involuntary or come about or be
effected by operation of law or pursuant to or in compliance with any judgment,
decree or order of a court of competent jurisdiction or any order, rule or
regulation of any administrative or other governmental authority, and such Event
of Default shall be continuing:
          (a) default shall be made in the payment of the principal of this Note
when and as the same shall become due and payable, whether at maturity or by
acceleration or otherwise; or
          (b) default shall be made in the payment of any installment of
interest on this Note according to its terms when and as the same shall become
due and payable; or
          (c) default shall be made in the due observance or performance of any
other covenant, condition or agreement on the part of the Company to be observed
or performed pursuant to the terms of this Note, and such default shall continue
for thirty (30) days after written notice thereof, specifying such default and
requesting that the same be remedied, shall have been given to the Company by
the Holder; or
          (d) the entry of a decree or order for relief by a court having
jurisdiction in the premises in respect of the Company in an involuntary case
under the Bankruptcy Reform Act of 1978 of the United States of America, as
amended, 11 U.S.C. Sections 101, et seq. (the “Bankruptcy Code”) or any other
applicable federal or state bankruptcy, insolvency or other similar laws, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator
(or similar official) of the Company or for any substantial part of its
property, or ordering the winding-up or liquidation of any of its affairs and
the continuance of any such decree or order unstayed and in effect for a period
of sixty (60) consecutive days; or
          (e) the commencement by the Company of a voluntary case under the
Bankruptcy Code or any other applicable federal or state bankruptcy, insolvency
or other similar laws, or the consent by it to the appointment of or taking
possession by a receiver, liquidator, assignee, trustee, custodian, sequestrator
(or other similar official) of the Company or for any substantial part of its
property, or the making by it of any assignment for the benefit of creditors, or
the admission by the Company in writing of its inability to pay its debts
generally as such debts become due, or the taking of corporate action by the
Company in furtherance of any such action; or

-2-



--------------------------------------------------------------------------------



 



          (f) the Company or any of its subsidiaries shall (i) default in making
any payment of any principal of any indebtedness for borrowed money (including,
without limitation, any guarantee of any such indebtedness) on the scheduled
original due date (giving effect to any amendment, modification or waiver,
contemplated as of the date hereof, to the warehouse or residual credit
facilities arranged by Citigroup Group Global Markets Realty Corp. or any of its
affiliates) with respect thereto, (ii) default in making any payment of any
interest on any such indebtedness beyond the period of grace, if any, provided
in the instrument or agreement (as in effect on the date hereof and without
giving effect to any amendment, modification or waiver thereto that adversely
effects the Holder unless the Holder provides prior written consent to such
amendment, modification or waiver, other than any amendment, modification or
waiver, contemplated as of the date hereof, to the warehouse or residual credit
facilities arranged by Citigroup Group Global Markets Realty Corp. or any of its
affiliates), under which such indebtedness was created, or (iii) default in the
due observance or performance of any other covenant, condition or agreement
relating to any such indebtedness or contained in any instrument or agreement
(as in effect on the date hereof without giving effect to any amendment,
modification or waiver thereto that adversely effects the Holder unless the
Holder provides prior written consent to such amendment, modification or waiver,
other than any amendment, modification or waiver, contemplated as of the date
hereof, to the warehouse or residual credit facilities arranged by Citigroup
Group Global Markets Realty Corp. or any of its affiliates), evidencing,
securing or relating thereto, or (iv) any other event shall occur or condition
exist, the effect of which default or other event or condition is to cause, or
to permit the holder or beneficiary of such indebtedness (or a trustee or agent
on behalf of such holder or beneficiary) to cause, without the giving of notice
if required, such indebtedness to become due prior to its stated maturity or to
become subject to a mandatory offer to purchase by the obligor thereunder or (in
the case of any indebtedness constituting a guarantee obligation) to become
payable;
then, in addition to all other rights and remedies available to the Holder at
law or in equity or otherwise, (i) if an Event of Default set forth in clauses
(d) or (e) of this Section 5 shall occur and be continuing, or shall exist, this
Note automatically shall become immediately due and payable, together with
interest accrued thereon, without presentment, demand, protest or notice of any
kind, all of which are expressly waived to the fullest extent permitted by law
and (ii) if an Event of Default other than an Event of Default set forth in
clauses (d) or (e) of this Section 5 shall occur and be continuing, or shall
exist, Holder may, at its option, by notice to the Company, declare this Note to
be, and this Note shall thereupon be and become, immediately due and payable,
together with interest accrued thereon, without presentment, demand, protest or
other notice of any kind, all of which are expressly waived to the fullest
extent permitted by law.
          6. Remedies on Default, etc. If an Event of Default has occurred and
is continuing, the Holder may proceed to protect and enforce its rights by a
suit in equity, action at law or other appropriate proceeding, whether for the
specific performance of any agreement contained in this Note, or for an
injunction against a violation of any of the terms hereof or in aid of the
exercise of any right, power or remedy granted hereby or by law, equity, statute
or otherwise. No course of dealing and no delay on the part of the Holder in
exercising any right, power or remedy will operate as a waiver thereof or
otherwise prejudice the Holder’s rights, powers or remedies. No right, power or
remedy conferred hereby is exclusive of any other right, power or remedy
referred to herein or now or hereafter available at law, in equity, by statute
or otherwise. To the fullest extent permitted by applicable law, the Company
hereby agrees to waive, and does hereby absolutely and irrevocably waive
diligence, demand for payment, presentment, notice of dishonor and protest of
this Note and notice of any kind, and the right to interpose any defense,
set-off or counterclaim of any nature or description in any action or proceeding
arising on, out of, under or by reason of this Note.
          7. Miscellaneous.
          (a) Neither this Note nor any term hereof may be amended or waived
orally or in writing, except that any term of this Note may be amended and the
observance of any term of this Note

-3-



--------------------------------------------------------------------------------



 



may be waived (either generally or in a particular instance and either
retroactively or prospectively) with (but only with) the written consent of the
Company and the Holder. This Note shall inure to the benefit of the Holder of
this Note and the Company and their respective successors and assigns and be
binding upon the Holder of this Note and the Company and their respective
successors and assigns.
          (b) Any notice or communication must be given in writing or delivered
in person, or by overnight courier, or by facsimile addressed as follows:
          (i) if to the Company:
Triad Financial Corporation
5201 Rufe Snow Drive
North Richland Hills, TX 76180
Telecopy: (817) 605-5288
Attention: Corporate Secretary
With a copy to:
Triad Financial Corporation
7711 Center Avenue, Suite 100
Huntington Beach, California 92647
Telecopy: (714) 934-6062
Attention: Corporate Secretary
          (ii) if to the Holder, at the address specified in writing by the
Holder,
or at such other address and to the attention of such other person as the
Company or the Holder may designate by written notice to the other. Any such
notice or communication is effective (x) when received, if delivered in person
or by facsimile, or (y) on the next business day, if delivered by overnight
courier.
          (c) The Holder may sell, transfer, assign, encumber or otherwise
dispose of this Note in whole or in part, other than as may be prohibited by
applicable law. The Company shall maintain a register for the recordation of the
name and address of the Holder, and the principal amount of the Note owing to
the Holder pursuant to the terms hereof from time to time (the “Register”). The
Register shall be available for inspection by the Holder at any time.
          (d) The Company shall pay all reasonable out-of-pocket expenses
incurred by the Holder, including fees and disbursements of counsel for the
Holder, in connection with the enforcement of this Note.
          (e) This Note is governed by and shall be construed and enforced in
accordance with the laws of the State of New York for contracts made and wholly
performed within that state and shall be construed as if drafted equally by the
Company and the Holder. The Company hereby submits to the exclusive personal
jurisdiction of the courts of the State of New York and the federal courts of
the United States sitting in New York County, and any appellate court from any
such state or federal court, and hereby irrevocably and unconditionally agrees
that any action or proceeding relating to this Note shall be exclusively heard
and determined in such New York court or, to the extent permitted by law, in
such federal court. The Company agrees that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in any other jurisdiction
by suit on the judgment or in any other manner provided by law. The Company
hereby irrevocably and unconditionally waives, to the fullest extent it may
legally and effectively do so, any objection which it may now or hereafter have
to the laying of

-4-



--------------------------------------------------------------------------------



 



venue of any action or proceeding arising out of or relating to this Note or any
related matter in any New York state or federal court located in New York County
and the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court. The Company hereby irrevocably consents to service
of process by registered mail, return receipt requested, as provided
hereinabove. Nothing in this Note will affect the right of the Holder to serve
process in any other manner permitted by law.
          (f) The Company’s obligations under this Note are absolute and
unconditional and shall not be subject to any defense, setoff or counterclaim
that may at any time be available to or be asserted by the Company. The Company
hereby waives, and agrees not to assert, any right to offset or interpose as a
defense or counterclaim any claim against the Holder against its obligations
under this Note.
          (g) No failure or delay on the part of the Holder in exercising any
power or right hereunder, and no course of dealing between the Company and the
Holder of this Note, shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.
          (h) As used in this Note, the term “business day” means any day that
is not a Saturday, Sunday or other day on which the commercial banks in New York
City, New York are authorized or required by applicable law to remain closed.
          (i) (x) Should any provision of this Note be judicially declared to be
invalid, unenforceable or void, such decision will not have the effect of
invalidating or voiding the remainder of this Note, and the parties hereto agree
that the provision of this Note so held to be invalid, unenforceable or void
will be deemed to have been stricken herefrom and the remainder will have the
same force and effectiveness as if such provision had never been included herein
(provided, however the parties hereto shall use their best efforts replace the
provision so deemed to have been stricken herefrom with a provision that the
parties reasonably believe to be valid and enforceable and which has a
substantially identical economic and legal effect as the provision so deemed to
have been stricken herefrom) or (y) should any part of the indebtedness borrowed
pursuant to the Note not be permitted by applicable law or by the terms of the
organizational documents of any party or any contract or constitute or result in
any violation, breach or default of or under, or which would give another person
or persons the right to accelerate the performance of, or the right to cancel or
terminate, or which would result in the loss of any benefit or rights under, any
instrument or agreement, or the creation or imposition of any lien or
encumbrance on any of the Company’s properties or assets (any such contingency,
a “Default”), the Company and the Holder shall use their best efforts to amend,
restructure or modify the indebtedness and the Note in such a manner as to
remove all legal impediments and eliminate all Defaults .

-5-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company has caused this Note to be made,
executed and delivered by its duly authorized officer as of the day and year
first written above.

            TRIAD FINANCIAL CORPORATION
      By:   /s/ Mike L. Wilhelms         Name:   Mike L. Wilhelms       
Title:   Senior Vice President & Chief Financial
Officer     

[Senior Unsecured Demand Promissory Note — Signature Page]

